DETAILED ACTION
This action is in response to a correspondence filed on 04/19/2022.
Claims 1-8, 22-29 and 43-46 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to describe a first value and a second value associated with a first likelihood of a PSRG failure for a first PSRG and a second likelihood of a PSRG failure for a second PSRG respectively, such that the probabilities of failures are determined “based at least in part on a predetermined time interval of a past failure between two of the network resources in the first (and the second) PSRG”. More particularly, the amended features provide improved methods for analyzing failures in network resources to facilitate automatic restoration of one or more PSRG resources and further describe that there is a higher common failure risk in two network resources failing substantially at the same time, relative to the case of two failures not occurring at the same time, thereby determining that multiple root cause failures have common risk attributes. None of the prior art, when considered individually, or as a combination teaches the claimed features in their entirety, thereby putting the application in condition for allowance. 
The relevant arts have been identified below:
Ashwood-Smith et al. (US 20170063658) teaches a  method of managing risk in a network including computing a first path between a source and a destination within the network, computing a second path between the source and the destination within the network, comparing a first risk zone of a first network element in the first path to a second risk zone of a second network element in the second path, the first risk zone is based on a first location-based risk identifier assigned to the first network element prior to computation of the first path, the second risk zone is based on a second location-based risk identifier assigned to the second network element prior to computation of the second path, and an overlap of the first risk zone and the second risk zone indicates that the first network element and the second network element have a shared risk.

Filsfils et al. (US 20180034728): teaches a method, apparatus, and computer-readable storage medium are disclosed for processing shared risk group (SRG) information in communications networks. The method includes processing, at a domain in a network, first network information comprising a plurality of SRG identifiers. The processing includes producing second network information comprising a smaller number of SRG identifiers than that of the plurality of SRG identifiers. The method further includes sending at least a portion of the second network information to a second domain in the network. The apparatus includes a network interface adapted to send network information comprising SRG information, a processor coupled to the network interface, and a memory coupled to the processor and adapted to store program instructions operable to carry out steps of the method. The storage medium is configured to store program instructions that when executed are configured to cause a processor to carry out steps of the method.

Zhang et al. (US 20140355453) teaches a method for fault analysis in a multi-layer network. The method includes receiving a first set of performance measurements occurring in response to the fault and representing at least a first and a second layer in a multi-layer communications network. A probable set of network elements affected by the fault are localized. The type of fault is inferred from one or more symptoms in the performance measurements. The root cause of the failure is determined from a combination of information on probable set of network elements and inferred type of fault. The invention also relates to a network management node for carrying out the method. The node includes a root cause analyzer to detect affected network elements and fault type upon network failure, wherein affected network elements are determined in a spatial localization unit and the fault type is determined in a fault type inference unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454